Mr. Justice Morris
delivered the opinion of the Court:
The appellant in its brief assigned three assignments of error: 1st. That it was error to hold that the German Evangelical Society had become incorporated by a sufficient acceptance of the act of Congress of i860; 2d. That it was error to refuse such amendment of the cross-bill as would lay the foundation for a prayer for such relief as might appear to be proper; 3d. That it was error to hold that in a court of equity inquiry could not be made into the right of plaintiffs to assume the name of “ Prospect Hill Cemetery,” by virtue of the votes of persons not members of the German Evangelical Society. But in the* argument of the cause in this court, in view of the voluminous testimony which it was unwilling to cause to be printed, the -appellant abandoned the first and third assignments of error, and relied on the second alone, having printed only such portions of the-testimony as were deemed necessary for the proper understanding of that assignment.
The only question, therefore, that is distinctly and specifically presented to us here is, whether it was error in the court below to refuse to allow an amendment of the cross-bill. And the statement of that question would seem to be a sufficient answer to it. For it is well settled law, sufficiently well settled to be almost elementary, that the allowance or refusal of amendment is a matter in the discretion of the court below, and is not reviewable in an appellate tribunal. Matheson v. Grant, 2 How., 263; United States v. Buford, 3 Pet., 12; Wright v. Hollingsworth, 1 Pet., 165; Ex parte Bradstreet, 7 Pet., 634; Spencer v. Lapsley, 20 How., 264; Hardin v. Boyd, 113 U, S., 756, Most of the cases-*316upon this point arose upon the allowance of amendments; and the allowance of amendments is certainly, in most cases, a more just ground for complaint than the refusal to allow them; for the allowance of amendments more or less affects the issues between the parties, while the refusal of amendment leaves the parties to the issues which they themselves have deliberately and advisedly made.
Counsel for the appellant, however, has argued this case as though the second assignment of error practically included the third; and upon the assumption that the court below held that it could not inquire in this cause into the regularity of the election of the persons claiming to be directors of the “ Prospect Hill Cemetery,” and that a court of common law was the proper tribunal to determine that question under a writ of quo warranto, much of the argument was addressed to the inadequacy of quo warranto to give the necessary relief. Plainly we cannot follow counsel in this argument. The decree of the court below, in dismissing the cross-bill, does” not in itself show upon what ground it is based; and it is not apparent from the copy of the opinion of the justice who decided the case, which has been furnished to us, that he based his decision upon any such ground. On the contrary, he seems to have based it upon other and entirely different grounds. He held, and very properly held, “ that the members of the voluntary beneficial society are not parties to this cause, and that the entity, known as the cemetery association, incorporated under the name of the German Evangelical Society, cannot, under the charter of i860, have any voice whatever in the management of Prospect Hill' Cemetery, or any interest or right that would enable it legally to question any act of that corporation, not directly affecting the defendant corporation.”
Although denied in the answer and cross-bill, it is conceded now in argument that, in i860, the members of the German Evangelical Society became incorporated under the act of Congress of that year by the name of “ Prospect Hill Cemetery ”; that the act of Congress was accepted and acted *317upon by that organization; that the organization took possession of the cemetery property; that a deed of conveyance of the property was made to it; and that it has ever since remained in charge and control of the property. And the sole gravamen of the appellant’s contention is, that in 1885 such irregularities and illegalities supervened in the management as that its subsequent conduct was not in accordance with the charter of i860. If this contention be well founded —and we are not called upon to express any opinion upon the point, especially in the absence of the testimony in this cause — the persons aggrieved, who are the individual members of the German Evangelical Society, and not any other corporate organization which they may have thought proper to create, are not without remedy for their grievance; and the remedy is not necessarily by writ of quo warranto.
Upon the concession already made, that the company known as the “ Prospect Hill Cemetery ” was properly organized, accepted the act of Congress, took possession of the property in suit, and received a deed of conveyance of it, it is not apparent how any other company could be properly organized to take the property away from it without its consent. If the company known as the “ Prospect Hill Cemetery ” is improperly managing its trust, if improper persons have been admitted into its meetings, and its directors have been illegally and improperly chosen, and the management has been virtually taken away from those who are supposed to be exclusively entitled to it, that is a condition of things which can be remedied by appropriate proceedings instituted for the purpose. It is not a matter that can be sdt up by a total stranger, a trespasser or interloper, such as this new organization, so far as this cause is concerned, must be held to be, no matter by whom organized or who may be its members.
The German Evangelical Society,, organized as a body corporate in 1886, is not in law the same as the voluntary association that organized the “Prospect Hill Cemetery” company. It is, in contemplation of law, a new entity, then *318for the first time springing into existence; and it could acquire no right, by reason of any right supposed to, be in its component members, to intrude upon the rights of the “ Prospect Hill Cemetery ” company,
Upon the record that has been presented to us, we are of opinion that there is no error in the decree of the court below ; and that decree must therefore be affirmed, with costs.